DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7, 9, 10, 12,13, 16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22, 26, 27, and 30-32 of U.S. Patent No. 9,314,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent encompass those of the application.
Regarding claim 10, while the claims of US Patent 9,314,974 disclose a force sensor, they do not specifically sate it is a load cell.  It would have been obvious to one of ordinary skill in the art at the time of filing to use a load cell to measure the force applied since this is a well-know and conventional type of sensor for measuring force, and it would have been obvious for this reason.
Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 17 of U.S. Patent No. 10,464,265. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent encompass those of the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al.(US Publication 2012/0121866) in view of Grone(US Patent 4,601,775).
Hawkins et al. discloses a module for forming a laminate part over a tool comprising a ply carrier control assembly which controls plies located on a flexible carrier.[0007]  The reference discloses deforming the carrier and plies as the plies are being applied to the tool but does not disclose how the carrier is deformed.  Grone discloses applying plies to a tool using a head which applies pressure to the plies to cause them to conform to the tool.(Col. 1, ll. 46-61)  It would have been obvious to one of ordinary skill in the art at the time of filing to use the presser of Grone to press the plies against the tool of Hawkins et al .because Hawkins is silent as to how the plies are applied to the tool and since it is well-known and conventional to use a presser like that of Grone to press plies against a tool.  Grone shows the presser having a base(10).
Regarding claim 2, Grone shows the base 10 can move over the tool surface.(Figure 1)
Regarding claim 9, Grone shows a nosepiece(67) which is mounted for movement on the head and moves with the head along the first and second directions.(Figures 1 and 12)
Regarding claim 13, the nosepiece in Grone conforms to the tool(Figure 12)


Allowable Subject Matter
Claims 1-18 would be allowable if applicant field a terminal disclaimer and indicates that the disclosure in Hawkins et al. is an exception under 102b1 as the application and Hawkins contain a common inventor.
Claims 19 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 1-20, the prior art of record other than Hawkins et al. and the obvious double patenting references does not teach or clearly suggest a flexible carrier control assembly adapted for controlling the position of a flexible carrier for plies which contains composite plies mounted on it and a head mounted on a base which is adapted for automatically forming the plies from the ply carrier onto the tool, i.e. the plies are applied directly from the carrier to the tool.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746